Powell, J.
The petition alleged that the plaintiff, who was an old lady, unacquainted with the streets or their condition in the city of Rome, • where the defendant operates a line of street-cars, took passage on one of the ears and made a contract with the conductor, by which he undertook, in consideration of the fare of five cents, to convey her as-a passenger from that point to Cherokee street in south Rome; that the conductor failed to comply with his contract, and did not carry her to Cherokee street, but put her off the ear at East Third street, and gave her a transfer, by which she was compelled to walk a quarter of a mile to another ear; “that in going to said car petitioner fell, dislocated her hip and broke her hip;” that if she had known that she could not have been carried to south Rome without having to walk this distance, she, on account of her age, infirmity, and defective eyesight, 'would have employed a hack, or other means, and would not have attempted to get on the car. No direct connection between the defendant and the fall is alleged. The plaintiff sues for the personal injury received through the fall. Held, that the defendant’s wrong, if. any, was not the proximate cause of the injury; that the petition does not state a cause of action; and that it was properly dismissed .on demurrer. Central Ry. Co. v. Price, 106 Ga. 176 (32 S. E. 77, 43 L. R. A. 402, 71 Am. St. R. 246) ; Central Ry. Co. v. Edwards, 111 Ga. 528 (36 S. E. 810).

Judgment affirmed.